Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data December 31, 2008 1 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2007 (and December 31, 2008 when available). This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. 2 Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown 5 Portfolio Occupancy at the End of Each Period 6 Major Tenants 7 Lease Expirations as of December 31, 2008 8 Leasing Activity 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 17 Senior Unsecured Notes Financial Covenants 18 Future Scheduled Principal Payments 18 Investor Information 19 3 Geographic Diversification As of December 31, 2008 State # of Centers GLA % of GLA South Carolina 3 1,171,826 13% Georgia 3 826,643 9% New York 1 729,315 8% Pennsylvania 2 625,678 7% Texas 2 619,806 7% Delaware 1 568,869 7% Alabama 1 557,185 6% Michigan 2 436,751 5% Tennessee 1 419,038 5% Missouri 1 302,992 4% Utah 1 298,379 4% Connecticut 1 291,051 3% Louisiana 1 282,403 3% Iowa 1 277,230 3% Oregon 1 270,280 3% Illinois 1 256,514 3% New Hampshire 1 245,563 3% Florida 1 198,950 2% North Carolina 2 186,413 2% California 1 171,300 2% Maine 2 84,313 1% Total (1) 30 8,820,499 100% (1) Excludes one 402,442 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements.Also, excludes one 655,699 square foot shopping center and one 29,253 square foot warehouse in Deer Park, NY of which Tanger owns a 33.3% interest in through a joint venture arrangement. 4 Property Summary – Occupancy at End of Each Period Shown Wholly-owned properties Location Total GLA 12/31/08 % Occupied 12/31/08 % Occupied 9/30/08 % Occupied 6/30/008 % Occupied 3/31/08 % Occupied 12/31/07 Riverhead, NY 729,315 98% 99% 99% 94% 100% Rehoboth, DE 568,869 100% 100% 99% 97% 99% Foley, AL 557,185 93% 94% 93% 94% 97% San Marcos, TX 442,006 99% 99% 97% 96% 99% Myrtle Beach Hwy 501, SC 426,417 92% 92% 96% 94% 94% Sevierville, TN 419,038 100% 100% 100% 99% 100% Hilton Head, SC 393,094 88% 88% 88% 87% 89% Washington, PA 370,526 85% 86% n/a n/a n/a Charleston, SC 352,315 97% 95% 95% 94% 95% Commerce II, GA 347,025 96% 98% 98% 98% 100% Howell, MI 324,631 98% 97% 97% 93% 100% Branson, MO 302,992 100% 100% 98% 93% 100% Park City, UT 298,379 100% 98% 92% 93% 100% Locust Grove, GA 293,868 99% 100% 100% 96% 99% Westbrook, CT 291,051 99% 99% 99% 98% 100% Gonzales, LA 282,403 100% 100% 100% 99% 100% Williamsburg, IA 277,230 99% 100% 99% 99% 99% Lincoln City, OR 270,280 98% 100% 99% 98% 100% Tuscola, IL 256,514 83% 80% 82% 84% 80% Lancaster, PA 255,152 100% 100% 98% 100% 100% Tilton, NH 245,563 100% 100% 100% 100% 100% Fort Myers, FL 198,950 96% 92% 93% 98% 94% Commerce I, GA 185,750 74% 72% 72% 76% 91% Terrell, TX 177,800 100% 100% 100% 100% 100% Barstow, CA 171,300 100% 100% 99% 100% 97% West Branch, MI 112,120 100% 100% 100% 100% 100% Blowing Rock, NC 104,235 100% 100% 100% 98% 100% Nags Head, NC 82,178 97% 100% 100% 100% 100% Kittery I, ME 59,694 100% 100% 100% 100% 100% Kittery II, ME 24,619 100% 100% 100% 94% 94% Total 8,820,499 97% (1) 97% (1) 96% 95% 98% Unconsolidated joint ventures Deer Park, NY (2) 684,952 78% n/a n/a n/a n/a Myrtle Beach Hwy 17, SC 402,442 100% 100% 99% 100% 100% Wisconsin Dells, WI 264,929 100% 99% 100% 100% 100% (1) Excludes the occupancy rate at our Washington, Pennsylvania center which opened during the third quarter of 2008 and had not yet stabilized. (2) Includes a 29,253 square foot warehouse adjacent to the shopping center. 5 Portfolio
